Citation Nr: 1032595	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to December 
1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with his appeal, the Veteran presented testimony 
before the undersigned Veterans Law Judge at a Board hearing at 
the RO in September 2006.  A transcript of the hearing is 
associated with the claims file.

In a June 2008 decision, the Board denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in January 2010, the Court vacated 
the Board's June 2008 decision and remanded the case to the Board 
for action in compliance with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that the case must be remanded at this point for 
further development in compliance with the Court's Order.

In the June 2008 decision, the Board denied service connection 
for an acquired psychiatric disorder, finding that the Veteran 
had not been diagnosed with PTSD, and that his currently 
diagnosed bipolar disorder was not related to service.  In that 
decision, the Board specifically found that a remand for the 
purpose of affording the Veteran a VA examination to determine 
the nature and etiology of any currently present acquired 
psychiatric disorder was not in order.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  

In its memorandum decision, the Court concluded that the Board 
erred in its determination that the duty to assist did not 
require VA to provide a medical examination.  It found that the 
Board had not adequately considered the Veteran sworn testimony 
and statements regarding his in-service stressors aboard the 
U.S.S. Essex during the Cuban Missile Crisis and incorrectly 
disregarded the September 2003 neuropsychological testing scores 
indicating that the Veteran's score fell within the range of 
scores for people with combat-related PTSD.

In addition, the Board notes that since the January 2010 Court 
decision, the Veteran has submitted an additional private 
examination documenting a diagnosis of PTSD and bipolar disorder.  
Thus, a remand is necessary to afford the Veteran a VA 
psychiatric examination to determine the nature and etiology of 
any currently present psychiatric disorder, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain any 
pertinent VA treatment records that are not 
already of record.  If the Veteran 
identifies any other pertinent, outstanding 
medical records, the RO or the AMC should 
undertake appropriate development to obtain 
a copy of those records as well.

2.  Then, the Veteran should be afforded an 
examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The claims folder 
must be made available to and reviewed by 
the examiner.  All indicated tests and 
studies are to be performed.  The 
examination report should include a 
discussion of the Veteran's documented 
psychiatric history.

A diagnosis of PTSD based on one or more 
verified stressors should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
a diagnosis of PTSD.

With respect to each acquired psychiatric 
disorder found to be present, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better probability 
that the disorder originated during the 
Veteran's active service or is otherwise 
etiologically related to service.  The 
examiner should provide the rationale for 
all opinions provided.  

3.  The RO should also undertake any other 
development it determines to be warranted.

4. Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to the 
Veteran and her representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


